Citation Nr: 1509720	
Decision Date: 03/09/15    Archive Date: 03/17/15

DOCKET NO.  13-00 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for hearing loss, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for hypertension, and if so, whether service connection is warranted.

3.  Entitlement to service connection for erectile dysfunction.

4.  Entitlement to a rating higher than 50 percent for posttraumatic stress disorder (PTSD).

5.  Entitlement to an initial rating higher than 10 percent prior to August 9, 2013, and higher than 30 percent thereafter, for coronary artery disease (CAD).

6.  Entitlement to a total rating due to individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to January 1972.

These matters are before the Board of Veterans' Appeals (Board) on appeal from August and December 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Board is granting service connection for hearing loss in this decision.  The remaining issues are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In unappealed December 2002 and February 2003 rating decisions, the RO denied the Veteran's claims to service connect hypertension and hearing loss.  The evidence associated with the claims folder since these decisions relates to unestablished facts necessary to substantiate the Veteran's claim.

2.  The Veteran's hearing loss incepted during active duty service due to acoustic trauma experienced during combat.

CONCLUSIONS OF LAW

1.  The December 2002 and February 2003 rating decisions denying service connection for hypertension and hearing loss are final.  New and material evidence has been since been received and these claims are reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. §§ 3.156(a), 20.1100 (2014).

2.  The criteria for service connection for hearing loss are met.  38 U.S.C.A. §§ 1101, 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304(d) (2014); Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening claims

In general, VA rating decisions or Board decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.1100, 20.1103 (2014). A finally disallowed claim may be reopened when new and material evidence is secured with respect to that claim.  38 C.F.R. § 3.156 (2014).  "New" evidence is evidence not previously submitted to agency decisionmakers.  Evidence is "material" if it relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

In regard to hypertension, service connection was denied in December 2002, and he did not appeal that decision.  Since that denial, he has submitted medical research studies showing that there could be a relationship between his hypertension and his service-connected PTSD, which have not been addressed by VA examination.  Further, he alleges that his service-connected CAD has caused or aggravated his hypertension.  As this new evidence and new argument raises the possibility of substantiating the claim, it is reopened.

In regard to hearing loss, service connection was denied in February 2003, and he did not appeal that decision.  Since that denial, the Veteran has provided more detail regarding noise exposure during service, to include more explanation of the extent of acoustic trauma sustained during combat operations.  As this new evidence raises the possibility of substantiating the claim, it is reopened.

Service Connection

Service connection is granted for disability resulting from disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge if the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303(a) (2014).  

When a veteran has engaged in combat with the enemy, satisfactory lay or other evidence "shall be accepted as sufficient proof of service connection" for certain diseases or injuries, even if "there is no official record of such incurrence or aggravation in such service."  38 U.S.C.A. § 1154(b) (West 2014).  This presumption may be rebutted only by clear and convincing evidence.  Id.

The record confirms the Veteran is in receipt of the Combat Infantry Badge for his period of service in the Republic of Vietnam, proving he was involved in combat operations.  

The Veteran is currently diagnosed with bilateral hearing loss.  He has alleged it is a result of gun fire and other weapons in combat, and that he had to fire a machine gun for 10 months, and that it incepted while in service.  Acoustic trauma due to combat has been accepted as satisfying the in-service disease or injury element of claims for service-connected hearing loss.  See Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012); Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  Based on the service records, the evidence submitted by the Veteran, and by applying 18 U.S.C.A. § 1154(b), the Board concludes that the Veteran sustained an acoustic injury during combat operations.

The September 2002 VA examiner opined that a portion of his hearing loss may have been due to service, but VA examiners in January 2003 and September 2012 opined that hearing loss is not related to service because he had normal hearing upon separation.  

As he alleges hearing loss that both was caused by and has existed since combat operations, the Board must consider his combat experiences in resolving the issue of service connection.  38 U.S.C.A. § 1154(b); Reeves, supra.  The negative VA medical opinions are inadequate for adjudicatory purposes, as normal hearing upon separation is not necessarily fatal to a claim for service connection for hearing loss.  Hensley, supra; Ledford v. Derwinski, 3 Vet. App. 87 (1992).  Further, neither addressed the statements that he had hearing loss since service in Vietnam, which the Board find to be probative.  Accordingly, "clear and convincing" evidence has not been produced to rebut the presumption under 38 U.S.C.A. § 1154(b), and service connection for hearing loss is granted.


ORDER

The claims for service connection for hypertension and hearing loss are reopened.

Service connection for hearing loss is granted.






REMAND

The Veteran shall be scheduled for examinations.

In regard to hypertension, he has submitted evidence of research studies finding positive connections between PTSD and hypertension, which the examiner has not addressed.  Further, the Board notes that the Veteran had a potentially elevated blood pressure reading of 150/80 in February 1973, just a little over a year following separation.  An opinion on whether this finding is significant should be obtained.

In regard to erectile dysfunction, the Veteran has submitted evidence of research studies finding positive connections between sexual dysfunction, including erectile dysfunction, and PTSD, which the examiner has not addressed.  

In regard to his PTSD, the Veteran argues that the examiner improperly separated the effects of his service-connected PTSD from the effects of his alcohol dependence, citing numerous studies without linking those studies to the Veteran's personal situation.  

In regard to CAD, the Veteran has alleged an increase in the severity of his symptoms.  

He has also alleged that his heart condition renders him unemployable.  He has been given a medical examination for an opinion on the impact of his heart on his employability.  On remand, all of his service-connected disabilities should be considered in determining whether he is employable, and a social and industrial survey should also be conducted.
 
Finally, updated treatment records shall also be associated with his claims file.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment he has received for his hypertension, erectile dysfunction, CAD, and PTSD, and make arrangements to obtain all records not already associated with the claims file.  Updated VA treatment records shall also be associated with the file.

2.  After receipt of records, forward the Veteran's claim file to an appropriate examiner for an opinion on whether it is as likely as not (50 percent or greater probability) that hypertension is related to service.  The examiner is asked to review the claims file and to provide opinions as requested below.  Whether an examination of the Veteran is also necessary is left up to the discretion of the designated examiner.  

The examiner is asked to provide an opinion on whether it is as likely as not (50 percent or greater probability) that the Veteran's hypertension manifested to a compensable degree during service or within the year after he separated from service.  That is, it is as likely as not that he required continuous medication to control hypertension by January 1973 (even if it was not yet diagnosed)?  The Board notes that his blood pressure readings at entrance and separation from service were 136/86 and 114/90, respectively.  In February 1973, a blood pressure reading was 150/80.

The examiner is also asked to provide an opinion on whether it is as likely as not (50 percent or greater probability) that hypertension was caused or aggravated (that is, caused a permanent increase in severity beyond the normal progression of the disease) by service-connected CAD or PTSD.  The Veteran has submitted evidence of a research study finding a positive relationship between PTSD and high blood pressure that should be addressed.  

All medical opinions shall be supported explanatory rationale, which includes citation to evidence in the record and medically accepted knowledge.  

3.  After receipt of records, forward the Veteran's claim file to an appropriate examiner for an opinion on whether it is as likely as not (50 percent or greater probability) that erectile dysfunction is related to service.  The examiner is asked to review the claims file and to provide opinions as requested below.  Whether an examination of the Veteran is also necessary is left up to the discretion of the designated examiner.  

The Veteran has submitted evidence of medical research studies finding a positive relationship between PTSD and erectile dysfunction, which should be addressed by the examiner.  The examiner is asked whether it is as likely as not (50 percent or greater probability) that erectile dysfunction is caused or aggravated (that is, caused a permanent increase in severity beyond the normal progression of the disease) by PTSD.  

The examiner is also asked whether it is as likely as not (50 percent or greater probability) that erectile dysfunction is caused or aggravated (that is, caused a permanent increase in severity beyond the normal progression of the disease) by his CAD.

If the examiner believes a different expert would be more suited to address either question, please indicate as such on the examination report.  All opinions shall be supported by explanatory rationale, including citation to evidence in the record and medically accepted knowledge.

4.  Schedule the Veteran for an examination for a report on the current severity of his PTSD.  The examiner is asked to review the claims file prior to the examination, and to conduct a complete examination with all necessary diagnostic testing.  A detailed mental status is requested.

The examiner is asked to provide an updated opinion on whether his alcohol dependence is related to his PTSD.  Previous examiners have separated these two diagnoses as unrelated to one another, but without adequate explanation for arriving at that conclusion.  The June 2012 VA examiner cited numerous medical research studies, but did not adequately explain why the Veteran's alcohol dependence was unrelated to PTSD.  If finding that the symptoms can be separated, the examiner is asked to provide a comprehensive list.

5.  Schedule the Veteran for an examination for a report on the current severity of his CAD.  All appropriate diagnostic testing shall be conducted.  The examiner is asked to address his left ventricular ejection fraction; the level of workload in METs that results in dyspnea, fatigue, angina, dizziness, or syncope; whether he has cardiac hypertrophy or dilatation; and, whether he has had any episodes of congestive heart failure.

6.  After the above development has been completed, schedule the Veteran for a social and industrial survey for an opinion on his employability, and the effect of his service-connected disabilities on obtaining and maintaining employment.

7.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

8.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


